Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                            Rejections Withdrawn
The rejection of claim(s) 1, and depending claims thereof, under 35 U.S.C. 103 have been withdrawn in light of applicant’s amendments to the claim and the remarks since the cited references do not teach or reasonably suggest the limitation “…wherein the flow disturbing devices comprise one or more dimples or undulations on the internal wall surface, and wherein the dimples or undulations have a number average maximum depth of from 0.3 mm to 0.8 mm…”
Reason for Allowance 
The following is an examiner’s statement of a reasons for allowance: 
The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. 
Specifically, the closest reasonable prior art to the instance application fails to disclose or reasonably suggest the limitations recited in the claims, in combination with the other claimed limitations, “…wherein the flow disturbing devices comprise one or more dimples or undulations on the internal wall surface, and wherein the dimples or undulations have a number average maximum depth of from 0.3 mm to 0.8 mm…”
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement for Reasons for Allowance”

Conclusion
Claim(s) 14 and 17-27 have been allowed. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IBRAHIME ABRAHAM can be reached on 571-270-5569.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AHMAD ABDEL-RAHMAN/Examiner, Art Unit 3761                  

/CHRISTOPHER M KOEHLER/Primary Examiner, Art Unit 3726